Title: I. The Secretary of State to the President, 9 December 1790
From: Jefferson, Thomas
To: Washington, George



Sir
Department of State. Dec. 9. 1790.

I have now the honour to return you the letter from the President of the Assembly of representatives for the community of Paris to the President and members of Congress, which you had recieved from the President of the Senate with the opinion of that house that it should be opened by you, and their request that you would communicate to Congress such parts of it as in your opinion might be proper to be laid before the legislature.

The subject of it is the death of the late Dr. Franklin. It conveys expressions from that respectable city to the legislature of the United States, of the part they take in that loss, and information that they had ordered a solemn and public Oration for the transmission of his virtues and talents to posterity; copies of which for the members of Congress accompany their letter: and it is on the whole an evidence of their marked respect and friendship towards these United States.
I am of opinion their letter should be communicated to Congress, who will take such notice of this friendly advance as their wisdom shall conceive to be proper. I have the honour to be with the most profound respect, Sir, Your most obedient & most humble servant,

Th: Jefferson

